Citation Nr: 0010728	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
right hand injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to April 
1955.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  Initially, the 
Board must determine which issue or issues are before the 
Board at this time.  Under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(1999).

In April 1997, the Board denied the claims of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for the residuals of a left great toe injury, 
entitlement to service connection for post-traumatic stress 
disorder, and entitlement to service connection for a left 
shoulder disorder.  The claim of entitlement to an increased 
rating for the residuals of a right hand injury was remanded 
to the RO for additional medical development.  

The veteran has raised additional claims for VA compensation.  
In February 1998, the veteran contended that he was seeking 
an increase in his service-connected disabilities regarding 
his left femur, left shoulder, and lower back.  The veteran 
has been previously denied service connection for these 
claims.  Nonetheless, the RO addressed these claims in 
several rating determinations.  In February 1999, the RO 
found that new and material evidence to reopen the claim for 
a right knee disability had not been received.  Accordingly, 
the claim was denied.  The veteran was notified of this 
determination in March 1999.  In a May 1999 rating 
determination, the RO found that new and material evidence to 
reopen a claim for a bilateral knee condition had not been 
submitted.  The veteran was notified of this determination 
that month.  In a January 2000 determination, the RO 
determined that new and material evidence to reopen the 
claims for service connection for a low back disability, left 
shoulder disorder, and degenerative joint disease of the left 
hip (now claimed as a left femur disorder) had not been 
submitted.  Accordingly, these claims were also denied.  The 
veteran was notified of this determination in February 2000.  
As the veteran has failed to file a notice of disagreement 
with any of these rating determinations, none of these rating 
determinations are before the Board at this time.  The sole 
issue before the Board at this time is a single issue 
remanded by the Board in April 1997.  Accordingly, the Board 
will address this issue at this time.  


REMAND

In light of the veteran's contentions and the U. S. Court of 
Appeals for Veterans' Claims (Court) determination in 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Board 
finds that the veteran's claim regarding increased 
compensation of his service-connected disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
issue of whether the VA has met its duty to assist the 
veteran in the development of this claim, mandated by 
38 U.S.C.A. § 5107(a), will be discussed below.  

When initially examined by the VA in June 1986, the veteran 
gave a history of an injury to his right hand with fractures 
of the 2nd and 3rd metacarpals in a drag racing accident.  An 
attempt was made at a closed reduction but was unsuccessful.  
The veteran's hand was simply immobilized and went on to 
heal.  The veteran at this time reported deformity of the 
second metacarpal head and associated decreased grip strength 
that affected his ability to work as a mechanic.  Examination 
of the hand at that time revealed decreased prominence of the 
right second metacarpal head consistent with a history of a 
previous metacarpal neck fracture which was incompletely 
reduced.  His extension was full but flexion of the 
metacarpal joint was limited to 70 degrees.  Grip strength 
was less on the right than on the left.  X-ray studies at 
that time revealed degenerative arthritis of the right 2nd 
and 3rd distal interphalangeal joints.  The diagnosis 
indicated a fracture of the right metacarpal neck with 
decreased strength and decreased range of motion of the 
second metacarpophalangeal joint as a consequence. 

In a September 1989 VA evaluation, good motion of the fingers 
of the right hand was noted.  At a hearing held before the 
Board (which included the undersigned) in November 1991, the 
veteran noted difficulty writing legibly with his right hand.  
He indicated that he was right handed.  It was also noted the 
veteran had trouble gripping doorknobs and manipulating small 
tools.  A loss of strength in his right hand associated with 
his service-connected disability was also noted.  Arthritis 
was reported.  In September 1992, the Board denied the 
veteran's petition for a compensable evaluation for this 
service-connected disability.  

In January 1992, the veteran underwent a joint fusion as 
treatment for degenerative joint disease of the joint of the 
right long finger.  In an April 1993 VA hospitalization, the 
veteran was treated for chronic right upper extremity long 
finger pain.  It was indicated that through the years he had 
developed osteoarthritis in the DIP joint of the right long 
finger which was fused approximately one year ago.  The 
veteran had gone on to develop a volar prominence of the 
involved fusion mass which was leading to a painful grip.  
The veteran underwent excision of the volar exostosis of the 
DIP.  

X-ray studies of the veteran's right hand revealed removal of 
the previous bony spurs at the third distal interphalangeal 
joint fusion site.  The other bones were found intact.  The 
joint spaces were also noted to be well maintained.  The soft 
tissues were unremarkable.  The diagnosis reported a minor 
abnormality.

In a November 1992 rating determination, the veteran was 
awarded a temporary total disability evaluation from January 
20, 1992, and a 10 percent disability evaluation from April 
1, 1992.  At that time, it was determined that fusion of the 
right long finger could not be disassociated from the 
service-connected fracture of the knuckles of the right hand.  

In a July 1993 VA evaluation, the veteran complained of loss 
of grip strength in the right hand.  He also contended that 
he was getting arthritis in the right thumb.  

At a hearing held before a hearing officer at the RO in 
December 1994, the veteran indicated that a technician had 
told him that he has carpal tunnel syndrome in both hands, 
more so in the right than on the left.  The veteran made no 
further reference to this disability.  Additional outpatient 
treatment records were obtained by the RO, including private 
and VA medical treatment.  Significantly, little reference is 
made to the veteran's right hand disability.  

In April 1997, the Board remanded this issue to the RO for 
additional development.  At that time, the Board found that 
the evaluation of the veteran's service-connected hand 
disability did not meet the standards of the Court as found 
within DeLuca v. Brown, 8 Vet. App. 202 (1995).  A more 
comprehensive examination was requested.  

Following the Board's April 1997 decision, additional 
treatment records were obtained.  Again, the records make 
little reference to the veteran's service-connected 
disability.  

At a VA evaluation held in June 1997, the examiner noted that 
he reviewed both the Board's remand and the veteran's claims 
file.  The examiner noted that the veteran had a history of 
documented carpal tunnel syndrome.  At this time, the veteran 
complained of limited use of his hands.  He indicated that he 
had no grip and occasional pain, especially when he squeezes 
something tightly.  It was noted he has difficulty taking 
lids off jars.  However, the examiner noted that when the 
veteran held a bottle in his right hand and attempted to open 
it with his left hand it appeared that the veteran was having 
more difficulties with his left.  

Physical evaluation revealed no anatomical defects.  The 
examiner reported that the veteran could bring all of his 
fingers into his palm.  It was noted that the long finger 
could not be brought back to the medial transverse fold of 
the palm, but lands in the palm approximately one centimeter 
distal.  The veteran could oppose his thumb to all of the 
fingertips of his fingers.  A transverse incision over the 
right distal interphalangeal joint was noted.  It was 
indicated that this was well healed and "really not 
tender."  There was a small, palpable cord in the radical 
aspect of the volar surface at the level of the distal 
interphalangeal joint of the long finger.  It was indicated 
that this probably represents the neurovascular bundle that 
was rolling.  This was somewhat painful.  Neurological 
evaluation revealed a positive Phalen's test and an 
electrocardiogram had revealed moderate to severe median 
nerve neuropathy at the wrist.  X-ray studies demonstrated a 
distal interphalangeal joint fusion.  The veteran was 
diagnosed with a status post injury to the right long finger 
distal interphalangeal joint with subsequent fusion and 
carpal tunnel syndrome.  

The examiner specifically addressed questions raised by the 
Board in April 1997.  In the examiner's opinion, the distal 
interphalangeal joint fusion should cause the veteran only a 
"fairly limited disability."  It was indicated that the 
carpal tunnel syndrome was probably the vibratory 
contribution of his weakened grip strength and his difficulty 
with coordinating of motions.  

As far as the Board can determine, the ambiguous language 
used by 1997 examiner may or may not have associated the 
carpal tunnel syndrome with the service- connected residuals 
of a right hand injury.  The veteran is not service connected 
for carpal tunnel syndrome, however, if service connection is 
warranted for carpal tunnel syndrome, this would have 
significant rating implications for the disability of the 
hand.  It would also pose a further set of medical questions 
as to whether: the disabling manifestations of carpal tunnel 
syndrome are confined to the wrist area; whether the 
manifestations in the wrist are more appropriately rated 
under Diagnostic Codes 5214 (ankylosis of the wrist) or 5215 
(limitation of motion of the wrist) or 38 C.F.R. § 4.124a for 
neurological manifestations (apparently Code 8515 involving 
the median nerve); if there are neurological manifestations, 
the severity of those manifestations and whether they can be 
distinguished from the functional impairment now present in 
the middle and index fingers and the thumb.   Clearly, the 
question of whether carpal tunnel syndrome should be service 
connected is inextricably intertwined with the issue 
certified, but has not been developed or adjudicated by the 
RO.  In light of these circumstances, the Board finds that 
the case should be returned to the RO for appropriate action 
on this issue for clarification.  Accordingly, the case is 
REMANDED for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  The veteran should be afforded a VA 
examination by a neurologist, if 
available, to determine the etiology and 
manifestations of the veteran's carpal 
tunnel syndrome.  All indicated studies 
should be performed.  The rationale for 
any opinion expressed should be explained 
fully.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  The examiner should be 
requested to review the record and 
interview the veteran in order to compile 
a complete history of this disorder to 
assist in the examination.  The examiner 
should provide explicit responses to the 
following questions:

(a) After reviewing the claims folder, 
obtaining any other necessary records, 
and conducting all indicated special 
studies or tests, the examiner should 
specifically comment on the degree of 
medical probability that the veteran has 
objective evidence of carpal tunnel 
syndrome. 

(b) If carpal tunnel syndrome is found, 
the examiner should indicate the degree 
of medical probability that this 
condition is causally linked to the 
veteran's service connected right hand 
injury.  Specifically, what is the degree 
of medical probability that the service 
connected right hand injury caused or 
aggravated the carpal tunnel syndrome (if 
found).

(c)  If carpal tunnel syndrome is found 
and the examiner finds it at least as 
probable as not that it is casually 
linked to the veteran's service connected 
right hand injury, the examiner should 
address: whether: the disabling 
manifestations of carpal tunnel syndrome 
are confined to the wrist area; whether 
the manifestations in the wrist are more 
appropriately rated under Diagnostic 
Codes 5214 (ankylosis of the wrist) or 
5215 (limitation of motion of the wrist) 
or 38 C.F.R. § 4.124a for neurological 
manifestations (apparently Code 8515 
involving the median nerve); if there are 
neurological manifestations, the severity 
of those manifestations and whether they 
can be distinguished from the functional 
impairment now present in the middle and 
index fingers and the thumb.

If the examiner concludes that one or 
more of the above questions can not be 
answered without resort to speculation, 
he or she should so indicate.

3.  The RO should review the medical 
report above to determine if it meets the 
requirements of paragraph 2.  If not, the 
report should be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2 
(1999).

4.  Thereafter, the claim of entitlement to 
service connection for carpal tunnel syndrome 
should be adjudicated by the RO in light the 
Court's determination in Allen v. Brown, 7 
Vet. App. 439 (1995).  The RO should then 
reevaluate the claim of entitlement to an 
increased evaluation for the residuals of a 
right hand injury, currently evaluated as 10 
percent disabling.  The veteran is advised 
that any additional claims, including the 
issue of entitlement to service connection 
for carpal tunnel syndrome, will not be 
before the Board unless the determination of 
the RO is unfavorable, and the veteran files 
a notice of disagreement and completes all 
procedural steps necessary to appeal a claim 
to the Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).

If benefits sought on appeal are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case, and he and his representative should be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 10 -


